The testator evidently described the lands in the condition in which they were at the time of the making of his will, and not as they might be at the uncertain time of his decease. A will speaks from the death of the testator, and not from its date, unless its language, by fair construction, indicates the contrary intention. Redf. Wills (ed. 1864), c. 9, s. 1, pp. 379, 380. In this case the language of the will shows that the testator intended to describe the land as it was when the description was written.
The language of the will is, "Also one undivided half of the woodland north of this line." What woodland was intended? The only woodland north of this line was the acre on the north side of the great field, and about ten acres of old growth on the east side of the forty-acre piece. The defendant's construction divides the field, and the wood-lot north of and immediately adjoining it, equally between the plaintiff and the defendant. The plaintiff's construction gives him under the name of woodland, north of a certain line that evidently refers to a line of the great field, a tract of land that was pasture, with too little wood to be called woodland, that was north of the field.
The word north may mean northerly, north-easterly, or northwesterly. Its meaning depends on the context. The context here shows that one half of the forty-acre pasture was not devised to the plaintiff. If the testator had intended otherwise, he probably would have expressed his intention by the use of some such expression as undivided half of the woodland in the pasture, or undivided half of the pasture, or undivided half of all the woodland in the home farm, or undivided half of all the woodland north of a given line. The acre answers accurately the description in the will, and is all we think the testator intended to devise to the plaintiff.
Judgment on the verdict.
ALLEN, J., did not sit: the others concurred.